McLaughlin, <T. (dissenting):
■ The question here presented cannot be distinguished in principle-from the question presented in Park & Sons Co. v. Nat. Druggists' Assn. (54 App. Div. 223; affd., 175 N. Y. 1). . In that case the manufacturers, of certain proprietary articles entered .into "an agreement which, in effect, was to maintain the price put upon such articles by the respective manufacturers thereof. Here, the publishers of copyrighted books have entered into a similar agreement for the purpose of maintaining the price which the respective publishers put thereon. There is also an allegation in this complaint to the effect .that the agreement related to uncopyrighted as-well as copyrighted books, but as I read this complaint, I do not. think that allegation adds anything to the one relating to the copyrighted boobs, because there is ho allegation in it to the effect that the plaintiffs have by the act of the defendants been prevented from purchasing all the unco'pyrighted books which they desire from per*461sons not members of the American Publishers’ Association, or that the sale of uncopyrighted books will, by reason of the acts of any of the defendants, be restricted in any way.
Applying, therefore, the principle laid down in the Parle case to the facts set out in the complaint, it necessarily follows, as it seems to me, that the judgment appealed from is right and must be -affirmed.